DETAILED ACTION
This office action is in response to communication filed on 31 March 2021.

Claims 1 – 16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite detecting that an index value with respect to a predetermined event has satisfied a predetermined condition, acquiring an amount of action related to an event in a time period corresponding to when the condition was satisfied that allows identifying an action performed by a target person at each time point, comparing the acquired amount of action to the event in the time period with action related to event in past time period, and identifying a cause corresponding to a comparison result based on information that allows identifying a change tendency of an amount of action related to the event when the cause has occurred. Dependent claims further limit the abstract idea of the independent claim by further defining comparison and identifying features.  These claims amount to making determinations about received data, which is a mental process.  Mental process is defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019. This judicial exception is not integrated into a practical application because the claims describe abstract ideas that merely apply those functions to a generic computer. Generically recited elements do not add a meaningful limitation of the abstract idea because they amount to simple implantation of the abstract ideas on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of computer readable storage medium, processor, computer, information processing device, and control are merely utilized in a simple application of computer application to an otherwise manual process.  The courts have determined that certain types of activity are well-understood, routine, and conventional, as identified in MPEP § 2106.05(d) and are ineligible subject matter that apply to these claims. TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) similarly described performing basic computer functions such as sending and receiving data which was found to be well-understood, routine, and conventional activity as comparable to Applicant’s current claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. 2016/0078180 (hereinafter, Stackpole).


Regarding claim 1, Stackpole teaches a non-transitory computer-readable storage medium for storing a program which causes a processor to perform processing (¶ 110, “The various features discussed above may be implemented by a computer system (or programmable logic). FIG. 11 illustrates such a computer system 1101. As noted above, each of the devices 101, 106, 107, 108, and 300 may have a configuration as shown in FIG. 11. In one embodiment, the computer system 1101 is a particular, special-purpose machine when the processor 1103 is programmed to perform monitoring, authentication and evaluation processes.”), the processing comprising: 
detecting that an index value with respect to a predetermined event has satisfied a predetermined condition; acquiring an amount of an action related to the event in a time zone corresponding to a time point when the index value with respect to the event has satisfied the condition based on first information that allows identifying an action performed by a target person at each of a plurality of time points (¶ 83, “the server may keep a track of time the staff member has kept the patient unattended. If the amount of unattended time exceeds a certain time threshold, the server may penalize the overall score of the staff member. Furthermore, the patient may report the activity of the staff member based on at least one of the start time of the activity exceeding a predetermined threshold and an amount of time the staff member keeps the patient unattended.”); 
comparing the acquired amount of the action related to the event in the time zone with an amount of an action related to the event in a past time zone (¶ 69, “By comparing a time-stamp transmitted from the mobile device of the staff member and the wristband of the patient to a central clock (included in the server), the server computes whether there is a delay in commencing the assigned activity.”) (¶ 91, “the server compares a detected time instance (corresponding to the time instance when the staff member is detected near the patient) to a prescribed time (by the primary care physician) that corresponds to the time the activity is supposed to be performed. In such a manner, the server computes a delay incurred by the staff member in commencing the activity.”); and 
identifying a cause corresponding to a comparison result based on second information that allows identifying, with respect to a case where a cause for the index value with respect to the event to satisfy the condition has not occurred, a change tendency of an amount of an action related to the event when the cause has occurred (¶ 101, “The server may further determine whether the staff member has been reported for a particular activity more than a predetermined number of times. The server may further recommend a training session for the staff member, wherein the cause of the staff member being reported can be addressed.”) (¶ 105, “supervisor may consult with the staff member to determine the reason(s) for the staff member taking more than the allocated time for performing the task.”).

Regarding claim 2, Stackpole teaches the non-transitory computer-readable storage medium according to claim 1, wherein the acquiring acquires an amount of each of a plurality of actions related to the event in the time zone based on the first information, the comparing compares the acquired amount of each of the plurality of actions related to the event in the time zone with an amount of each of a plurality of actions related to the event in the past time zone, and the identifying identifies a cause corresponding to a result of the comparison based on the second information that allows identifying, with respect to a case where a cause for the index value with respect to the event to satisfy the condition has not occurred, a change tendency of an amount of each of a plurality of actions related to the event when the cause has occurred (¶ 8, “the displacement of the location of the staff member with respect to the location of the patient being above a first threshold, and a number of times the staff member is reported”) (¶ 69, “By comparing a time-stamp transmitted from the mobile device of the staff member and the wristband of the patient to a central clock (included in the server), the server computes whether there is a delay in commencing the assigned activity.”) (¶ 91, “the server compares a detected time instance (corresponding to the time instance when the staff member is detected near the patient) to a prescribed time (by the primary care physician) that corresponds to the time the activity is supposed to be performed. In such a manner, the server computes a delay incurred by the staff member in commencing the activity.”) (¶ 73, “The activity portion 520 includes a list of activities performed by the staff member, number of times a certain activity was performed, an average delay in starting a particular activity, and number of times the staff member has been reported for a certain activity. The information included in the activity portion 520 of the report 500 is used to compute the OS of the staff member. It must be appreciated that the report 500 as illustrated in FIG. 5 is only an exemplary example and may include other information pertinent to the staff member such as identities of patients assisted, a work schedule of the staff member, amount of time spent performing the activities, amount of time utilized in breaks and the like.”).

Regarding claim 3, Stackpole teaches the non-transitory computer-readable storage medium according to claim 1, the processing further comprising acquiring a statistical value of another index value related to an index value with respect to the event in the time zone, wherein the comparing compares the amount of the action related to the event in the time zone and a statistical value of the another index value related to the index value with respect to the event, with the amount of the action related to the event in the past time zone and a statistical value of the another index value related to the index value with respect to the event, and the identifying identifies a cause corresponding to the comparison result based on the second information that allows identifying, with respect to a case where a cause for the index value with respect to the event to satisfy the condition has not occurred, a change tendency of an amount of each of a plurality of actions related to the event and a change tendency of a statistical value of another index value related to an index value with respect to the event when the cause has occurred (¶¶ 89-91, “FIG. 10 depicts an exemplary flowchart outlining the steps performed by the server according to one embodiment. The process depicted in FIG. 10 commences at step S1001, wherein the server initializes a task counter to zero and sets the overall score (OS) of the staff member to a maximum score. The task counter is a parameter that tracks the number of tasks performed by the staff member. The maximum score may be a predetermined highest score that a staff member can achieve. For instance, if the staff members are evaluated on a scale of 0-10 (with 10 being the highest score), the maximum score parameter may be set to have a value of 1. In step S1003, the server assigns a task (i.e., an activity to be performed) to the staff member, and thereafter in step S1005 increments the value of the task counter by one. Next, the process proceeds to step S1007 and computes an amount of time delay incurred by the staff member in commencing the assigned task. By one embodiment, the server monitors the location of the staff member with respect to a first location where the staff member is expected to be in order to commence the activity (i.e., the first location corresponds to a location in the vicinity of the patient). Further, the server compares a detected time instance (corresponding to the time instance when the staff member is detected near the patient) to a prescribed time (by the primary care physician) that corresponds to the time the activity is supposed to be performed. In such a manner, the server computes a delay incurred by the staff member in commencing the activity.”).

Regarding claim 4, Stackpole teaches the non-transitory computer-readable storage medium according to claim 1, the processing further comprising updating the second information based on input information that allows identifying, with respect to a case where a cause for the index value with respect to the event to satisfy the condition has not occurred, a change tendency of an amount of an action related to the event when the cause has occurred (¶ 8, “update an overall score of the staff member based on at least one of the computed time delay, the displacement of the location of the staff member with respect to the location of the patient being above a first threshold, and a number of times the staff member is reported.”).

Regarding claim 5, Stackpole teaches the non-transitory computer-readable storage medium according to claim 1, the processing further comprising: when a difference between the amount of the action related to the event in the time zone and the amount of the action related to the event in the past time zone is equal to or less than the threshold as a result of the comparison, outputting the action related to the event, a change tendency of the amount of the action related to the event in the time zone with respect to the past time zone, and the event in association with each other; and updating, as a result of the output, the second information based on input information that allows identifying a cause for the index value with respect to the event to satisfy the condition (¶ 88, “ the patient and/or server may determine an amount of time the staff member is displaced farther than the distance threshold, and accordingly, either the patient may report the activity to the server and/or the server may penalize the overall score of the patient. ”) (¶ 93, “if the overall score of the patient is lower than the predetermined threshold score, the server may initiate the authentication process. By one embodiment, the server may also initiate the authentication process based on the staff member being previously reported for the activity under consideration.”).

Regarding claim 6, Stackpole teaches the non-transitory computer-readable storage medium according to claim 1, the processing further comprising: displaying actions performed by the target person at each of the plurality of time points along a time axis; and when the cause is an action performed by the target person at any of the plurality of time points, displaying at least one of the target person, an action to be the cause, or the action related to the event in the displayed time axis in a specific display mode (¶ 74, “if the staff member does not commence a particular activity associated with such a patient within the time threshold, the staff member is reported on the activity by the patient. Furthermore, for the patients of category I, another embodiment of the system is a triaged alert to supervisors or other staff that the scheduled activity has not commenced within the time threshold, calling for communications or other direct care interventions.”) (¶ 101, “Upon computing the overall score of the staff member, the server by one embodiment, determines whether the staff member is required to undergo a training session. For instance, if the overall score of the staff member is lower than a predetermined threshold score, the server analyzes for example, the number of times the staff member was reported by the patients. The server may further determine whether the staff member has been reported for a particular activity more than a predetermined number of times. The server may further recommend a training session for the staff member, wherein the cause of the staff member being reported can be addressed.”).

Regarding claim 7, Stackpole teaches the non-transitory computer-readable storage medium according to claim 1, the processing further comprising: displaying actions performed by the target person at each of the plurality of time points along a time axis; and displaying a message indicating the identified cause together with the time axis (¶ 74, “for the patients of category I, another embodiment of the system is a triaged alert to supervisors or other staff that the scheduled activity has not commenced within the time threshold, calling for communications or other direct care interventions.”).

Regarding claim 8, Stackpole teaches the non-transitory computer-readable storage medium according to claim 1, the processing further comprising: grouping the plurality of actions based on a name that identifies each of the plurality of actions, wherein the acquiring acquires a statistic based on an amount of each of one or more actions belonging to a group including the action related to the event in the time zone based on the first information, the comparing compares the acquired statistic with a statistic based on an amount of each of one or more actions belonging to a group including the action related to the event in the past time zone, the identifying identifies a cause corresponding to a comparison result based on second information that allows identifying, with respect to a case where a cause for the index value with respect to the event to satisfy the condition has not occurred, a change tendency of an amount of an action related to the event when the cause has occurred (¶ 76, “FIG. 6B depicts a table outlining the types of activities performed by the staff members. The various activities performed by staff members in the congregate care facility may be categorized based on whether the activity is a patient related activity or an administrative activity. For instance, as shown in FIG. 6B, the activities pertaining to patients can be categorized as either a type-I or a type-II activity based on a location where the activity is performed, whereas activities pertaining to administrative duties can be categorized as a type-III activity. It must be appreciated that the types of activities as depicted in FIG. 6B is only illustrative, and a congregate care facility may have more activities that can be categorized into more than three types.”) (see Figs. 6A and 6B) (¶ 74, “Turning to FIG. 6A is depicted according to one embodiment, a table outlining the types of patients in the congregate care facility. As shown in FIG. 6A, a particular patient may be categorized into one of three categories based on a medical condition of the patient and amount of assistance required by the patient for the activities recommended by the patient's primary care physician. Specifically, a patient who suffers from a serious medical condition may be categorized as a category-I patient. Such patients usually require constant monitoring and assistance from the staff members. Accordingly, such patients may have a small time threshold that the patient may be willing to wait for the staff member to commence a particular activity. For instance, as shown in FIG. 6A, the patients of category I may have a time threshold of five minutes. By one embodiment, if the staff member does not commence a particular activity associated with such a patient within the time threshold, the staff member is reported on the activity by the patient. Furthermore, for the patients of category I, another embodiment of the system is a triaged alert to supervisors or other staff that the scheduled activity has not commenced within the time threshold, calling for communications or other direct care interventions.”).

Regarding claim 9, Stackpole teaches the non-transitory computer-readable storage medium according to claim 1, the processing further comprising: generating the first information based on a result of recognizing a state of the target person using a predetermined sensor (¶ 52, “A sensor section 208 may be provided for the mobile phone terminal device 200. The sensor section 208 may be a motion sensor that detects a motion of an object in the proximity of the mobile phone terminal device 200. The motion may correspond to a user moving an instruction object, such as a finger or stylus, in the proximity of the mobile phone terminal device 200 for the purpose of selecting data displayed on display 220. Additionally, instructions transmitted from the sever 101 (FIG. 1) may be displayed on the display panel 220 of the mobile phone terminal 200. The sensor section 208 may include a GPS tracker that enables the location of the mobile device 200 to be determined and monitored by the server 101 of FIG. 1. Furthermore, the mobile phone terminal device 200 may include a camera 209 that is configured to acquire and display captured images and/or video on the display 220 of the mobile device 200.”).

Regarding claim 10, Stackpole teaches the non-transitory computer-readable storage medium according to claim 1, wherein the amount of the action related to the event is a statistic related to a number of the target persons who have performed the action related to the event, a statistic related to a time when the action related to the event has been performed, or a statistic related to a size of an area where the action related to the event has been performed (¶ 86, “y one embodiment, the server continuously monitors the locations of the patient and the staff member. Further, the server determines whether the computed displacement between the detected positions is greater than a predetermined threshold. Specifically, consider the first time instance (T1) having the detected position of the patient being represented as 910a and the detected position of the staff member being represented as 910b. The server determines whether the computed displacement 910d is greater than a predetermined distance threshold represented as 910c. In other words, at each time instant, the server determines whether the staff member is located within a predetermined area centered at the detected location of the patient, wherein the predetermined area has a radius that is equal to the threshold distance. Similarly, as time instances T2 and T3, the server determines whether the computed displacements 920d and 930d respectively, are greater than the predetermined distance thresholds 920c and 930c, respectively.”).

Regarding claim 11, Stackpole teaches the non-transitory computer-readable storage medium according to claim 1, wherein the time zone is a time point when the index value with respect to the event has satisfied the condition (¶ 69, “By comparing a time-stamp transmitted from the mobile device of the staff member and the wristband of the patient to a central clock (included in the server), the server computes whether there is a delay in commencing the assigned activity.”).

Regarding claim 12, Stackpole teaches the non-transitory computer-readable storage medium according to claim 1, wherein the time zone is a time width of a predetermined length including a time point when the index value with respect to the event satisfies the condition (¶ 30, “Furthermore, where a range of values is provided, it is to be understood that each intervening value between an upper and lower limit of the range—and any other stated or intervening value in that stated range is encompassed within the disclosure. Where the stated range includes upper and lower limits, ranges excluding either of those limits are also included. Unless expressly stated, the terms used herein are intended to have the plain and ordinary meaning as understood by those of ordinary skill in the art.”).

Regarding claim 13, Stackpole teaches the non-transitory computer-readable storage medium according to claim 1, wherein the condition indicates that the index value is out of a predetermined range (¶ 96, “if the detected location of the staff member is greater that the distance threshold (i.e., the staff member is located outside the circular region) the server may penalize the overall score of the staff member.”).

Regarding claim 14, Stackpole teaches the non-transitory computer-readable storage medium according to claim 1, wherein the index value is a value that identifies a target person who has performed an action related to the event, and the condition indicates that the target person identified by the index value is other than a specific target person (¶ 87, “if there are other staff members and/or patients located in the vicinity of the patient, a larger distance threshold may be set by the patient, as if immediate assistance is required and the assigned staff member is not within an accessible distance, the patient can rely on the other staff members for help.”).

Regarding claims 15 and 16, the claims recite substantially similar limitations to claim 1.  Therefore, claims 15 and 16 are similarly rejected for the reasons set forth above with respect to claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3683